Citation Nr: 1551014	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-48 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rate of special monthly compensation (SMC) based on a higher level of regular aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114 (r)(2) (West 2014).  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1972.

This appeal originally came before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to a higher level of special monthly compensation based on aid and attendance criteria being met.

The Veteran testified at a hearing at the RO before the undersigned in June 2010.  A transcript of the hearing has been associated with the claims file.

The Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) in October 2010, October 2014, and May 2015.  It has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The Veteran is service connected for amputation of both lower extremities, evaluated as 100 percent disabling; posttraumatic stress disorder, evaluated at 70 percent disabling; a right shoulder rotator cuff tear, evaluated as 30 percent disabling; sarcoma of the nose, evaluated as 30 percent disabling; penile deformity with erectile dysfunction and voiding dysfunction, evaluated as 20 percent disabling; a left upper extremity fragment wound with retained foreign body, evaluated as 20 percent disabling; a buttock fragment wound with retained foreign body, evaluated as 20 percent disabling; a left shoulder rotator cuff tear, evaluated as 20 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; a left wrist fragment wound, evaluated as 10 percent disabling; coronary artery disease, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and multiple conditions that do not meet the criteria for compensable evaluations.

2.  The Veteran is currently receiving SMC benefits under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) (2015) at the rate equal to subsection (m) on account of amputation of both lower extremities with additional disabilities independently ratable at 50 percent or more.  

3.  The Veteran is shown to be, as a result of his service-connected amputation of both lower extremities and other service-connected disorders, so helpless as to be in need of the regular aid and attendance of another person.

4.  The Veteran is in need of a higher level of care than is required to establish entitlement to the regular aid and attendance allowance and, in the absence of the provision of such higher level of care, the Veteran would require hospitalization, nursing home care, or other residential institutional care.  This has been certified by a physician.   


CONCLUSION OF LAW

The criteria for a higher rate of SMC, by reason of the need for a higher level of aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2) have been met.  38 U.S.C.A. §§  1114(r)(2), 5107 (West 2014); 38 C.F.R. §§  3.102, 3.350, 3.352 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary. 

The Veteran is currently receiving SMC benefits under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at the rate equal to subsection (m).  The Veteran contends that he is entitled to an increased rate of SMC based on a higher level of regular aid and attendance pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2).  

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s), and 38 C.F.R. §§  3.350 and 3.352.   

A veteran receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p) who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  The additional allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h)(1).  The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).  

A Veteran is entitled to the higher level of aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o) or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance under 38 C.F.R. § 3.352(a); (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance and, in the absence of the provision of such higher level of care, the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).  

Because no prior VA examination had addressed the issue of need for a higher level of care, the Board remanded the appeal for a new examination in October 2014.  The Veteran was afforded a VA examination pertinent to this issue in November 2014.  The examiner noted that the Veteran is unable to dress, undress, bathe, or groom himself and cannot use the toilet without assistance.  The examiner found, based on the limitations resulting from the Veteran's service connected disabilities, that he was in need of a higher level of care, without which he would require hospitalization, nursing home care, or other residential institutional care.

Because a VA physician has certified that the Veteran requires the daily personal health care services of a skilled provider without which he would require institutional care, the Board finds that the Veteran needs a "higher level of care" as defined in 38 C.F.R. § 3.352(b)(2) and thus meets the requirements for a higher rate of aid and attendance under 38 U.S.C.A. § 1114(r)(2).  


ORDER

Increased special monthly compensation at the higher rate of aid and attendance under 38 U.S.C.A. § 1114(r)(2) is granted, subject to the provisions governing the award of VA monetary benefits.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


